Citation Nr: 0302018	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fractures of T-6 and T-7, with post-traumatic 
arthritis. 

(The claims of entitlement to service connection for a 
cervical spine disorder and a lumbar spine disorder, both 
claimed as secondary to the service-connected thoracic spine 
disorder, are the subject of a future decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1963 to April 1964. 

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), in which a compensable rating for residuals of 
fractures of T-6 and T-7 was denied.  In a December 1999 
rating decision, a 10 percent rating was assigned, effective 
June 12, 1998, the date of receipt of the claim for an 
increased rating, under Diagnostic Codes 5285(residuals of a 
fracture of the vertebra) and 5010 (post-traumatic arthritis) 
on the basis of the presence of post-traumatic arthritis.

The appellant had a Travel Board hearing at the RO before the 
undersigned in October 2002.

The Board is undertaking additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) on the issues of 
entitlement to service connection a cervical spine disorder 
and a lumbar spine disorder, both claimed as secondary to the 
service-connected thoracic spine disorder.  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The veteran is receiving the maximum schedular rating for 
degenerative joint disease and limitation of motion of the 
thoracic spine.

3.  There is no evidence of ankylosis of the thoracic spine.

4.  There is no evidence that there is cord involvement, or 
that the veteran is bedridden, uses long leg braces or has 
abnormal mobility requiring the use of a neck brace (jury 
mast).

5.  There is not a demonstrable deformity of T-6.

6.  There is a demonstrable deformity of T-7.


CONCLUSION OF LAW

A 20 percent rating for residuals of fractures of T-6 and T-
7, with post-traumatic arthritis, is warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5285, 5291 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to notify and 
assist a claimant.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations pertaining to this claim merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 21, 
2001).

Although the RO did not consider the veteran's claim under 
the VCAA and applicable regulations, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate the claim and of the 
efforts to assist him.  Thus, VA's duties have been fulfilled 
and the Board may proceed to decide the claims without 
prejudice to the appellant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGPREC 16-92 (July 24, 1992).

Through a September 1998 letter, the December 1998 rating 
decision, the December 1999 rating decision, and a December 
2001 statement of the case, the RO informed the appellant of 
the information and medical and lay evidence that was 
necessary to substantiate his claim.  Copies of these 
documents were sent to the representative.  The veteran 
submitted copies of private medical records and has not 
identified any other treatment.  In light of the above, the 
veteran and his representative have been notified of the 
information and evidence needed to substantiate this claim 
and his responsibilities for providing any evidence.  See 
38 U.S.C.A. § 5103 (West Supp. 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159.

As to the duty to assist and as noted above, the appellant 
has submitted the relevant private medical evidence.  
Moreover, the veteran was afforded a VA examination.  
Accordingly, VA has fulfilled its duty to assist in obtaining 
relevant records and providing a medical examination.  See 
38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.

Additionally, the Board finds that because all available 
evidence has been obtained and the veteran has not advised VA 
of the existence of any other relevant evidence, any failure 
to strictly adhere to the provisions of the VCAA is harmless 
error.

Factual Background

X-rays taken during service in March 1964 showed compression 
fractures of T-6  and probably T-7, with only a mild 
deformity.  VA X-rays of the thoracic spine taken in March 
1965 showed minimal compression of the bodies of T-6 and T-7, 
which were the result of healed fractures.

In a March 1965 rating decision, service connection was 
granted for residuals of fractures of T-6 and T-7, and a zero 
percent disability rating was assigned under Diagnostic Code 
5285.

In a February 1967 statement, a private doctor reported X-ray 
findings of narrowing of T-7.

Private medical records dated from July 1992 to March 1999 do 
not contain any treatment or evaluation of a thoracic spine 
disorder.

The veteran was afforded a VA examination in April 1999.  He 
reported various treatments for his lumbar spine pain.  He 
indicated that he had pain in the thoracic spine area, which 
was present to palpation.  He denied any radiating pain or 
numbness along the T-6 or T-7 dermatomes.  

Physical examination revealed that the veteran was unable to 
extend his back past neutral and was only able to flex 10 to 
15 degrees without excruciating pain.  He was tender over the 
T-6 and T-7 areas.  Sensation was intact throughout the chest 
cavity in the T-6 and T-7 dermatomes.  X-rays of the thoracic 
spine revealed upper thoracic degenerative disc disease and a 
very mild old wedging of T-7.  The examiner noted that X-rays 
showed marked degenerative joint disease and loss of disk 
height throughout the thoracic spine and that there was no 
subluxation or scoliosis.  

The examiner indicated that most of the veteran's 
symptomatology originated around the lumbar spine and caused 
disabling pain.  The examiner noted that his thoracic spine 
was tender and that the constellation of the thoracic and 
lumbar spine disorders prevented him from being very active.  
The examiner reported that the thoracic spine disorder was 
degenerative in nature and concluded that it would cause some 
discomfort.

Private medical records dated August 1999 and September 2002 
reflect an assessment of chronic back pain.  Other private 
medical records dated from July 1999 to September 2002 do not 
contain any treatment or evaluation of a thoracic spine 
disorder.

In an October 2002 statement, a private doctor reported that 
the veteran had a long history of chronic back pain dating 
back to the in-service motor vehicle accident, which resulted 
in thoracic vertebral fractures.  The doctor noted that he 
underwent a laminectomy for his low back pain and that his 
back pain had been quite disabling and required the use of 
chronic narcotic pain medication.  The doctor also reported 
that the veteran used a cane for ambulation.

At the October 2002 Travel Board hearing, the veteran 
testified that he was taking medication for treatment of his 
back disorder.  Transcript.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

For residuals of a fracture of a vertebra, a 100 percent 
disability rating is warranted for residuals resulting in 
cord involvement, causing one to be bedridden, or requiring 
long leg braces.  Special monthly compensation should be 
considered, with lesser involvements being rated for limited 
motion and nerve paralysis.  A 60 percent disability rating 
is warranted when there is no cord involvement, but there is 
abnormal mobility requiring a neck brace (jury mast).  In all 
other cases, the residuals should be rated in accordance with 
definite limited motion or muscle spasm and 10 percent should 
be added for a demonstrable deformity of a vertebral body.  
Under both ankylosis and limited motion, rating should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.

For ankylosis of the dorsal spine, 20 and 30 percent ratings 
are warranted for favorable and unfavorable ankylosis, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

For limitation of motion of the dorsal spine, a zero percent 
disability rating is warranted for slight limitation of 
motion.  A 10 percent rating requires moderate or severe 
limitation of motion.

The Court has held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59.  However, an additional 
evaluation for pain is not authorized when the veteran is 
receiving the maximum evaluation under the applicable 
diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

Arthritis due to trauma, substantiated by X-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is zero percent disabling under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted for involvement of two or more major joints or two 
or more minor joint groups, and a 20 percent rating requires 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the 
dorsal vertebrae are considered a group of minor joints, 
ratable on parity with major joints.  38 C.F.R. § 4.45.

Analysis

The veteran's thoracic spine disorder is currently rated as 
10 percent disabling.  The vertebrae of the thoracic spine 
are considered one group of minor joints for purposes of 
rating arthritis.  See 38 C.F.R. § 4.45.  Therefore, 
regardless of whether there is limitation of motion in the 
thoracic spine, the veteran is not entitled to a higher 
rating on the basis of the presence of arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Similarly, 
even with consideration of any pain on motion or functional 
loss, the veteran is not entitled to a higher rating based on 
any limitation of motion of the thoracic spine because he is 
already receiving the maximum rating allowed under Diagnostic 
Code 5288.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Moreover, there is no evidence of ankylosis in the thoracic 
spine, or of symptomatology due to degenerative disc disease, 
as to warrant a higher rating under Diagnostic Code 5288 or 
5293.

As for a higher rating under Diagnostic Code 5285, there is 
no evidence that there is cord involvement, or that the 
veteran is bedridden or requires long leg braces.  In that 
regard, a private doctor only noted in an October 2002 
statement that the veteran used a cane for ambulation.  
Additionally, there is no evidence that the veteran has 
abnormal mobility requiring the use of a neck brace (jury 
mast).   

The remaining matter is whether the veteran is entitled to a 
higher rating based on the presence of a demonstrable 
deformity of a vertebral body.  As to T-6, X-rays taken 
during service in March 1964 showed compression fractures of 
T-6 and probably T-7, with only a mild deformity.  Likewise, 
VA X-rays taken in March 1965 showed a minimal compression of 
T-6.  However, VA X-rays taken in April 1999 showed no 
deformity of T-6.  The Board places greater weight on the 
more recent X-rays in determining whether there is currently 
a demonstrable deformity of T-6.  Accordingly, the 
preponderance of the evidence is against a finding that there 
is a demonstrable deformity of T-6.  With regard to T-7, VA 
X-rays taken in April 1999 showed very mild old wedging of 
that vertebra.  Therefore, with resolution of the benefit of 
the doubt in the veteran's favor, an additional 10 percent 
for a demonstrable deformity of T-7 is added to the veteran's 
current 10 percent rating, which results in a 20 percent 
disability rating for his thoracic spine disorder.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's thoracic spine disorder.








ORDER

A 20 percent rating for the service-connected residuals of 
fractures of T-6 and T-7, with post-traumatic arthritis, is 
granted, subject to the laws and regulations governing 
monetary payments.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

